Bond, J.
This cause coming on to be heard on the pleadings and proofs on the plea to the jurisdiction of the court, it is ordered, adjudged, and decreed that the decree of the district court be affirmed, and the libel herein dismissed, on the ground that the district court had, and this court had, no jurisdiction of this cause, because, at the time of the service of warrant of arrest, the vessel was without the limits of the district of South Carolina, and without the territorial jurisdiction of this court. It is further ordered and decreed that respondent’s stipulation for value be canceled, and delivered up to respondent’s proctors.